PD-0733-15
                                                        COURT OF CRIMINAL APPEALS
                                                                        AUSTIN, TEXAS
                                                      Transmitted 6/16/2015 12:06:47 PM
 June 18, 2015                                          Accepted 6/18/2015 11:01:53 AM
                                                                         ABEL ACOSTA
                        NO. 14-14-00067-CR                                       CLERK

                     IN THE COURT OF APPEALS

                      FOURTEENTH DISTRICT

                         HOUSTON, TEXAS


                           NO. 1387993

                        IN THE TRIAL COURT

                      262ND JUDICIAL DISTRICT

                      HARRIS COUNTY, TEXAS

JUSTIN McGEE                    §        APPELLANT

VS.                             §

THE STATE OF TEXAS              §        APPELLEE


                   MOTION FOR EXTENSION OF TIME
           FOR FILING PETITION FOR DISCRETIONARY REVIEW


                                    ALLEN C. ISBELL
                                    2016 Main St., Suite 110
                                    Houston, Texas 77002
                                    713/236-1000
                                    Fax No. 713/236-1809
                                    STATE BAR NO. 10431500
                                    email: allenisbell@sbcglobal.net

                                    COUNSEL ON APPEAL
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      COMES NOW JUSTIN McGEE, appellant, by and through his counsel

on appeal, ALLEN C. ISBELL, and respectfully requests this Honorable Court

grant an Extension of Time for Filing a Petition for Discretionary Review.

                                        I.

      The Fourteenth Court of Appeals in Houston, Texas, delivered an

opinion in this matter on May 28, 2015, in Cause No. 1387993, entitled

JUSTIN McGEE vs. The State of Texas.

                                       II.

      The present deadline for filing the Petition for Discretionary Review is

June 27, 2015.

                                       III.

      Appellant requests that the time be extended until July 27, 2015.

                                      IV.

      Counsel is unable to timely file the Petition for Discretionary Review

within the time prescribed by the TEXAS RULES OF APPELLATE

PROCEDURE for the following reasons:

      1.     Counsel is preparing for the following Trials:

             •     State vs. Hobbs, Cause Nos. 1460339, 1322693, 1322694,
                   1322764, 1322796, 1323767, 1324124, & 1324125 (Death

c:\appeals\mcgee\ext. pdr                                          Page 2 of 5
                   Penalty Capital)(jury selection set to begin July 6, 2015);

             •     State vs. Magee, No. 1392085, 1386835, 1387732, &
                   1386809 (Capital Murder, Agg.Aslt.FM., Agg.Robb.DW.)(set
                   for July 6, 2015).

      2.     Counsel is presently working on the following Brief for Appellant:
             Torres v. State, Nos. 14-15-00155-CR, 14-15-00156-CR, 14-15-
             00157-CR, & 14-15-00158-CR; Barran v. State, No. 14-15-00359-
             CR;

      3.     Counsel has recently represented the following in court: State vs.
             Bell, No. 1458279; State vs. Caplan, No. 1449686; State vs.
             Contreras, No. 1328812; State vs. Dixon, No. 1469265; State vs.
             Earls, No. 1388874; Hilton vs. Hilton, No. 2015-18025; State vs.
             Hastings, No. 1464287; State vs. Hobbs, Cause Nos. 1460339,
             1322693, 1322694, 1322764, 1322796, 1323767, 1324124, &
             1324125; State vs. Hornsby, Nos. 1455466, 1455467 & 1455768;
             State vs. Joyner, No. 1358039; State vs. Leal, No. 1227701;
             State vs. Manning, Nos. 1462939, 1465015, & 1464989; State
             vs. McGlory, Nos. 1462825 &1462826; State vs. McWashington,
             No. 1446879; State vs. Morris, No. 1458287; State vs. Palmer,
             Nos. 1419391 & 1420714; State vs. Perez, No. 1448860; State
             vs. Perkins, No. 1459848; State vs. Peters, No. 1447571; State
             vs. Rodriguez, No. 1464967; State vs. Quarrells, No. 1455220;
             State vs. Smith, No. 1436342 & 1468398; State vs. Sylmon, No.
             1467313; State vs. Terrell, No. 1426152;

                                       V.

      This is the first (1) extension requested.

                                       VI.

      This motion is urged at the first opportunity as appellant is indigent and

will suffer irremediable harm if it is not granted.


c:\appeals\mcgee\ext. pdr                                           Page 3 of 5
      WHEREFORE, PREMISES CONSIDERED, appellant prays that this

Honorable Court grant this extension of time in which to file the Petition for

Discretionary Review until July 27, 2015.

                                          Respectfully submitted,

                                          /s/ Allen C. Isbell
                                          ALLEN C. ISBELL
                                          2016 Main St., Suite 110
                                          Houston, Texas 77002
                                          713/236-1000
                                          Fax No. 713/236-1809
                                          STATE BAR NO. 10431500
                                          email: allenisbell@sbcglobal.net

                                          COUNSEL ON APPEAL


                            Certificate of Service

      I hereby certify that on this 16th day of June, 2015, a true and correct

copy of the foregoing Motion for Extension of Time for Filing Appellant's

Petition for Discretionary Review has been sent to the District Attorney's

Office, Appellate Division, and to Mr. Justin McGee, appellant.


                                          /s/ Allen C. Isbell
                                          ALLEN C. ISBELL




c:\appeals\mcgee\ext. pdr                                           Page 4 of 5
                            Certificate of Compliance

      The undersigned attorney on appeal certifies this motion is computer

generated and consists of 608 words. Counsel is relying on the word count

provided by the Word Perfect computer software used to prepare the brief.


                                           /s/ Allen C. Isbell
                                           ALLEN C. ISBELL




c:\appeals\mcgee\ext. pdr                                        Page 5 of 5